Citation Nr: 1813858	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-60 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder, with mixed anxiety and depressed mood associated with bilateral hearing loss.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to June 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued the 30 percent rating for the service-connected adjustment disorder, the 40 percent rating for the service-connected bilateral hearing loss, and denied a TDIU.  The Veteran limited his appeal to the claims for a higher rating for the service-connected adjustment disorder and for a TDIU and timely perfected it.

A March 2015 rating decision granted service connection for the Veteran's adjustment disorder and assigned an initial 30 percent evaluation, effective December 22, 2014.  Additional pertinent evidence was added to his claims folder prior to the expiration of the appeal period.  As such, the appeal is characterized as an initial rating claim.  See 38 C.F.R. § 3.156(b) (2017).

In August 2016, the Veteran testified at a hearing before the RO Decision Review Officer (DRO).  A DRO report is associated with the Veteran's claims folder.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's service-connected adjustment disorder with mixed and anxiety and depressed mood has been manifested with symptoms that cause no more than mild to moderate occupational and social impairment.

2.  The Veteran asserts that he is unable to secure and maintain employment due to his service-connected hearing loss and adjustment disorder.

3.  The preponderance of the evidence shows the Veteran is not unable to secure or follow a substantially gain occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Adjustment Disorder

The Veteran's adjustment disorder with mixed anxiety and depressed mood is rated 30 percent from December 22, 2014, under 38 C.F.R. § 4.130, DC 9440.

Under the General Rating Formula for Mental Disorders, a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

For the reasons stated below, the Board finds that the Veteran's adjustment disorder manifests with symptoms that more nearly approximate a 30 percent rating.  The criteria for a rating in excess of 30 percent are not met.

During an initial VA mental health evaluation in August 2014, the Veteran reported symptoms of depressed mood, anhedonia, decreased appetite with weight loss, difficulty sleeping, agitation, and diminished energy.  He denied suicidal or homicidal ideation or planning and was future-oriented.  The Veteran reported good relationships with his brother, wife, and children.  He had been married to his wife for over 50 years.  The Veteran was appropriately dressed and groomed.  He was cooperative with the VA psychologist and pleasant.  He was oriented to person, time, place, and situation.  The Veteran's speech was normal in rate, volume, and tone.  There were no delusions, hallucinations, or ideas of reference.  Memory and concentration were grossly intact.  Judgment was intact and insight fair.

VA mental health treatment records from November 2014 to July 2015 show that his adjustment disorder improved since August 2014.  During that period, the Veteran reported his medication helped relieve depression and that he was doing well.  He continued to deny suicidal or homicidal ideation.  At his last July 2015 mental health visit, the VA psychologist opined that the Veteran had adequately benefitted from daily medication treatment and brief individual psychiatric consultations; he no longer required treatment.

At a March 2015 VA examination, the Veteran reported experiencing depression, anxiety, and increased irritability as his hearing abilities continued to decline.  He reported that about twice a month, he had thoughts that he would be better off dead, but he denied active suicidal ideation.  He had good relationships with his wife, children, extended family, and his brother.  He also had a good relationship with several friends and still enjoyed participating in numerous hobbies.  He did report a decline in some social activities as he was anxious about his hearing loss.  The Veteran denied having any occupational problems related to mental health (anxiety or mood) while working.  On mental status examination, the examiner noted he was pleasant and cooperative.  He showed no evidence of psychosis or thought disorder.  The examiner opined that the Veteran's overall level of occupational and social impairment was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

At July 2015 neuropsychological evaluations, the Veteran reported visual hallucinations that lasted only a few seconds around the time he falls asleep.  The VA neuropsychologists opined that the tests results were not consistent with the reported visual hallucinations.  The VA neuropsychologists reported that he exhibited a good mood, a pleasant affect, and was cooperative.  He exhibited cognitive impairment and had trouble memorizing, but recalled most details.  

The Veteran had VA examinations in November 2015 and October 2016.  He reported positive relationships with his wife, children and their families, and his brother.  He continued to take his medication, which helped with his anxiety, depressed mood, and irritability.  He exhibited depressed mood and anxiety symptoms.  He reported he retired from working due to hearing difficulties.  On mental status examination, the examiners noted that the Veteran was pleasant and cooperative.  He was capable of managing his financial affairs.  The examiners opined that based on the VA examinations since March 2015, the Veteran's overall mental health functioning fell in the range of mild to moderate symptomatology.  Moreover, his psychiatric symptoms were determined to have resulted in only a mild impairment of occupational functioning.  The examiners opined that the overall level of occupational and social impairment was best described as impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

At the January 2018 hearing, the Veteran testified that he became nervous and frustrated due to his bilateral hearing loss disability.  See Hearing Transcript 3, 9-11.  He reported having good relationships with his wife and family and noted that he saw his children and grandchildren often.  He also noted some difficulty hearing his family and friends.  He denied having conflict with coworkers, as a result of his psychiatric disorder when he was working. 

Given the above, the Veteran's symptoms are mostly consistent with the currently assigned 30 percent rating.  The March 2015, November 2015, and October 2016 VA examination reports all reflect the Veteran's symptoms result in no more than mild to moderate impairment of occupational and social functioning.  The VA examiners have indicated that the overall impairment due to his symptomatology is most consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; such a level of impairment is consistent with the currently assigned 30 percent rating.

The VA treatment records do not support a higher rating.  The July 2015 neuropsychology report indicated that the Veteran's reported depression did not impact his thinking skills.  He has consistently reported good relationships with his wife, children and their families, and his brother.  The outpatient treatment records are consistent with the examiners' assessments as to the Veteran's overall social and occupational functioning.  The Board has also considered the Veteran's testimony and finds that it does not support a higher rating.  The Veteran's testimony was reflective of no more than mild impairment in his social functioning as he described positive relationships with family and friends, and indicated that his psychiatric disorder had not caused any significant dysfunction when he was working.

A higher rating of at least 50 percent requires more severe symptoms similar to those enumerated in the rating criteria such as flattened affect, impaired judgment and thinking, panic attacks occurring more than once a week, or difficulty in establishing and maintaining effective social relationships.  The VA examination reports and medical records show the Veteran's service-connected disorder does not manifest with these or similar symptoms, including in terms of frequency, severity and duration.  Rather, the cumulative evidence demonstrates that his disorder has primarily manifested with the nature and severity of symptoms described in the 30 percent rating criteria such as mild to moderate depressed mood and anxiety.

The Board is mindful that the Veteran reported some visual disturbances occur a few seconds before he falls asleep; however, VA neuropsychology testing shows these are not consistent with visual hallucinations.  Also, while the Veteran reported thoughts of death at the March 2015 VA examination, the cumulative medical records show that he mostly otherwise denied suicidal or homicidal ideations.  Further, even considering his thoughts of death at the 2015 examination, the examiner determined that his overall level of social and occupational functioning was no more than mild to moderately impaired.  For these reasons, the Board declines to assign a rating higher than 30 percent for the entire appeal period. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  An initial rating in excess of 30 percent for the Veteran's adjustment disorder is not warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3 (2017).  There are no additional expressly or reasonably raised issues presented on the record.


TDIU

The Veteran contends his unemployability is caused by his service-connected bilateral hearing loss and adjustment disorder disabilities.  The Board, however, finds TDIU is not warranted.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disability provided that if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

The Veteran is service-connected for bilateral hearing loss (rated 40 percent); adjustment disorder with mixed anxiety and depressed mood associated with bilateral hearing loss (rated 30 percent); duodenal ulcer (rated 20 percent); tinnitus (rated 10 percent); chronic otitis externa associated with bilateral hearing loss (rated 10 percent); and otomycosis and seborrheic dermatitis of the ears associated with bilateral hearing loss (rated 0 percent).  The combined rating for these disabilities is 70 percent.  The Veteran meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

On a VA Form 21-8940 completed in September 2015, the Veteran reported that he completed the 8th grade and also attended trade school.  Regarding employment, he reported that he was employed with Cimini Builders from July 1998 to October 2008 as a carpenter, and performed light carpentry work.  He indicated that he had not left this job due to his disability.

In September 2015, the RO received a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability from Cimini Builders.  On this from, Cimini Builders indicated that the Veteran left their employ in October 2008 because they went out of business.  No concessions were made to him by reason of disability.  The type of work performed was described as light labor.

VA records show the Veteran reported that he retired from working as a plasterer, and then worked part-time as a carpenter for 10 years.  Several records, including an August 2014 treatment note shows the Veteran reported he worked as a plasterer for 51 years before retiring.  During his November 2015 VA mental examination, the Veteran reported that he retired from plasterer work at age 68, and then worked part-time for a carpenter for 10 years.  He indicated that he quit 4 years ago due to hearing problems that caused him to make mistakes, such as cutting boards the wrong length.

The record reflects that the Veteran remains unemployed but is receiving Social Security disability benefits.  The Social Security Administration (SSA) has reported that medical records relating to the Veteran's disability determination have been since destroyed.   

During the Veteran's hearing before the undersigned, he described difficulty hearing friends and family.  He also noted some difficulty when he was employed because he could not hear his co-workers at times.  He reported that when he worked for the carpentry business, it was more in a "gopher" role performing cleaning and picking things up.  The Veteran also testified that he did not have conflicts or arguments with his co-workers in the construction industry.  

The Board finds that the service-connected adjustment disorder does not preclude substantially gainful employment.  The March 2015, November 2015, and October 2016 VA mental examination reports show that the Veteran self-reported that his bilateral hearing loss was the main factor affecting his ability to work.  VA mental health treatment notes show he also has reported his hearing loss caused irritability, depression, anxiety, and frustration.  However, the November 2015 and October 2016 VA examiners both opined that his mental health functioning fell in the mild to moderate symptomatology range and there were no significant functional limitations with respect to employment.  Moreover, the Veteran testified at the January 2018 hearing that he did not have conflicts or arguments with his co-workers in the construction industry.  See Hearing Transcript, 10-11.  In short, the evidence fails to show that the service-connected adjustment disorder has precludes gainful employment. 

The Veteran has consistently reported that it is his service-connected hearing loss disability that has the most significant impact on his occupational functioning.  The Board notes that while the objective evidence shows the hearing loss disability would cause some difficulty with his occupational functioning; substantially gainful employment is not shown to be precluded.

During a February 2008 VA audio examination, the Veteran denied occupational noise exposure while working as a plasterer.  He did note some difficulty listening in noisy environments and at a distance.  VA audiology and otolaryngology notes show the Veteran's hearing aids cause irritation to his ear canals when used in his ears and for that reason he had not used them on a consistent basis.  A March 2015 VA Sensory and Physical Rehabilitation treatment record reported that the Veteran had tried both types of hearing aids ((in the ear (ITE) and behind the ear (BTE)) without success.  The VA clinician noted he was not compliant with daily wear of the hearing aids during waking hours as he could not tolerate the ITE style aids because of ear sensitivities.  It is unclear, however, as to why the Veteran has not had success with BTE hearing aids.  

At a VA audio examination in July 2013 an examiner acknowledged that the Veteran would have difficulty hearing coworkers and clients due to hearing difficulties.  At VA audio examinations in February 2015 and October 2015, the Veteran reported a decrease in his ability to hear speech clearly despite using hearing aids.  During the latter VA examination, the Veteran's speech discrimination score was 72 percent bilaterally.  The Veteran reported that he felt his hearing aids were not adequate as he had to turn them up at the loudest volume and increase the television volume.  Significantly, neither examiner noted that the Veteran was unable to work because of his hearing loss disability. 

Even acknowledging that the Veteran's hearing loss disability would cause some difficulty with employment, and that there is likely some mild impairment due to the anxiety disorder, the evidence fails to demonstrate that the Veteran is precluded from securing and maintaining gainful employment consistent with his training and work experience.  

The Veteran has a trade school education and a 50-year work history as plasterer.  He also has additional work experience in the fields of carpentry and construction.  His work history appears to be best described as skilled, light labor employment.  The Board acknowledges that work environments with significant noise levels which would not be suitable for the Veteran, particularly as he has most difficulty hearing in noise situations and at distances.  However, and without consideration of his age or non service-connected disabilities, the Veteran would be able to perform similar light labor employment consistent with his training and work experience in less noisy environments or in interior settings.  Less noisy environments could include light labor work settings such as residential homes, schools, offices, or libraries.  The Veteran could also obtain light labor, light cleaning or janitorial types of employment.  Further, the Board observes that the Veteran is able to communicate with his family and friends despite his hearing loss difficulties, and has effectively communicated with his numerous medical providers over the years (including VA C&P examiners) during the appeal.  He was also able to effectively participate in his videoconference hearing before the undersigned with the use of his hearing aids.  The Board finds that he would also be able to communicate effectively, with continued use of his hearing aids, in an occupational setting as described.  

In sum, the evidence demonstrates that the service-connected adjustment disorder and hearing loss disabilities do not preclude employment, when considered jointly or individually.  The Veteran has not asserted, and the clinical evidence does not show, that his other service-connected disabilities preclude employment.  The Veteran has demonstrated through his own statements and testimony, that his adjustment disorder did not have a significant impact on his ability to function or interact with his co-workers and employers while working.  The competent, clinical findings are consistent with this as well.  The Board acknowledges that he has difficulty hearing, and this disability clearly has impacted his social and occupational functioning.  However, the evidence fails to demonstrate that the Veteran would be precluded from employment consistent with his training and experience, due to his hearing loss disability.  In sum, the Board finds that the preponderance of the evidence does not support that the Veteran's service-connected hearing loss and adjustment disorders cause unemployability.  TDIU is not warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3 (2017).


ORDER

An initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood is denied.

TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


